ORDER
JERROLD D. GOLDSTEIN of NORTH PLAINFIELD having been ordered by the Court to show cause why the temporary suspension from practice ordered by the Court on April 2, 1997, should not continue pending the conclusion of ethics proceedings against him, and prior to the return date of the Order to Show Cause, respondent having filed with the Court a motion for his immediate reinstatement to practice, and good cause appearing;
It is ORDERED that JERROLD D. GOLDSTEIN be restored to the practice of law on the following conditions until further Order of the Court: (1) respondent shall practice law only under the supervision of a practicing attorney approved by the Office of Attorney Ethics; (2) all checks drawn on accounts maintained by respondent pursuant to Rule 1:21-6 shall be eo-signed by an attorney approved by the Office of Attorney Ethics; and (3) respondent shall cooperate with the Office of Attorney Ethics in its conduct of periodic audits of his attorney accounts, which shall be conducted on a schedule to be determined by the Office of Attorney Ethics.